Citation Nr: 0923100	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a back 
and spine injury.

2.	Entitlement to service connection for muscle aches and 
swelling, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.	Entitlement to service connection for burning, itching 
eyes, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.	Entitlement to service connection for vision loss, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

5.	Entitlement to service connection for swollen joints, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

6.	Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

7.	Entitlement to service connection for insomnia, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to 
September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision, in which the RO 
denied the Veteran service connection for muscle aches and 
swelling; burning, itching eyes; swollen joints; headaches; 
insomnia; vision loss; and residuals of a back and spine 
injury. The Veteran filed a notice of disagreement (NOD) in 
February 2004, and the RO issued a statement of the case 
(SOC) in May 2004. The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004.

At the Veteran's request, the RO scheduled the Veteran for a 
hearing before RO personnel in September 2004; however, the 
Veteran failed to report to the hearing and did not request 
that the hearing be rescheduled.

The case was remanded by the Board in July 2007.  A 
supplemental statement of the case (SSOC) was issued in March 
2009.  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.	The Veteran had active duty service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.	An injury of the back and spine are not shown during 
service and lumbar muscle spasm is not shown to have been 
caused by any in-service event.  

4.	The Veteran's muscle aches and swelling have been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).

5.	The Veteran's burning and itching eyes have been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).

6.	While the Veteran has complained of vision loss, the 
objective medical evidence does not establish that he has 
current, chronic disability manifested by vision loss other 
than hyperopia.  

7.	While the Veteran has complained of swollen joints, the 
objective medical evidence does not establishes that he has 
current, chronic disability manifested by swollen joints.

8.	Tension headaches had their onset during military service.  

9.	The Veteran's insomnia has been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness).


CONCLUSIONS OF LAW

1.	The residuals of injuries of the back and spine were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.306(a), 
3.317 (2008).

2.	The criteria for service connection for muscle aches and 
swelling, as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

3.	The criteria for service connection for burning and 
itching eyes , as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, are not met. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

4.	The criteria for service connection for vision loss, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

5.	The criteria for service connection for swollen joints, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 
U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2008).

6.	The criteria for service connection for tension headaches 
are met. 38 U.S.C.A. §§ 1110(West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

7.	The criteria for service connection for insomnia, as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

The Board notes that the Veteran was furnished with a VCAA 
letter in June 2003, but found that this did not provide 
adequate notice, particularly with respect to the claims 
based on undiagnosed illness.  With respect to those claims, 
a July 2007 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection based on 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.

The Board notes that the VCAA letter was sent after the 
initial rating decision. After issuance of the July 2007 
letter, and opportunity for the Veteran to respond, the March 
2009 SSOC reflects readjudication of the claims. Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided. Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private medical 
records, as well as VA outpatient treatment records, and 
reports of VA examinations. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims. Consequently, any error 
in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal. Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication). See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service. Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service. 38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War. See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002. 
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2). The Board notes that the Veteran was provided 
notice of the revised legal authority via the March 2009 
SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf Veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations (SWA) during the Persian Gulf War, 
or to a degree of 10 percent during the presumptive period 
prescribed by the Secretary. Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations). See 71 Fed. Reg. 75,669 (2006). Furthermore, the 
chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. See 38 U.S.C.A. § 1117(g).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability. Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish 
continuity of symptomatology, the Veterans Court requires a 
veteran to show "(1) that a condition was 'noted' during 
service, (2) evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology." Barr, 21 Vet. App. at 307. Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

The Veteran, essentially, contends that each of the disorders 
for which he is claiming service connection is related to 
service.  Specifically that most of the disorders were 
sustained as a result of the period of time that he spent in 
the Persian Gulf.  It is noted in the record that the Veteran 
was deployed to the SWA during January and February 1991.  
The Board has reviewed the entire evidence of record and 
fails to find a basis for the establishment of service 
connection.  In this regard, it is noted that the service 
treatment records do not show complaints or manifestations of 
the majority of these disorders, specifically muscle aches 
and swelling, swollen joints, insomnia, vision loss or that 
the Veteran sustained an injury of the back or spine while on 
active duty.  Although the Veteran was treated for itchy eyes 
in July 1990, which was assessed as due to conjunctivitis, 
and tension headaches in August 1991, as will be 
demonstrated, these treatments have not been related to any 
current abnormalities.  

A.  Residuals of Back and Spine Injuries 

The sole disorder that the Veteran is not specifically 
claiming as related to his experience in the Persian Gulf are 
the residuals of an injury of the back and spine.  As noted, 
the service treatment records do not include any references 
to such an injury although a private treatment record dated 
in December 2000 shows that the Veteran gave a clinical 
history at that time of having been involved in several motor 
vehicle accidents, the first being about "five to ten years 
ago."  At that time, the examiner stated that the Veteran 
had begun seeing a chiropractor four to five years earlier 
and that his symptoms had become acutely worse following a 
July 2000 truck accident.  (Private medical records dated in 
August 2000 showing treatment for complaints of pain in the 
cervicothoracic, thoracic, lumbar and lumbosacral areas have 
been associated with the claims file.)  The examiner 
indicated that he believed that the Veteran had aggravated 
underlying previous conditions, or had sustained entirely new 
injuries, but did not relate these disorders to service.  

The Veteran was afforded a VA Gulf War Guidelines examination 
in December 2008.  At that time, the examiner reviewed the 
Veteran's service and private treatment records, including 
the reports dated in 2000 relating to the Veteran's motor 
vehicle accident in July 2000 and a February 2007 treatment 
report showing an assessment of sciatica.  On examination, 
the Veteran denied any back injury.  After a comprehensive 
medical examination that included X-ray studies of the 
cervical and lumbar spine segments, which were interpreted as 
normal, the pertinent diagnosis was lumbar paraspinal muscle 
spasm.  This was considered to be less likely than not 
related to military service, as the symptoms were not shown 
to be present while the Veteran was on active duty.  

As the December 2008 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
Veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that his opinion, 
that the Veteran's back and spine disorders are not likely 
related to service, is probative of the medical nexus 
question. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his back and 
spine disorders are related to service.  Under these 
circumstances, as back or spine disorders were not manifested 
during service, within one year thereafter, and have not been 
otherwise shown to be related to service, the claim must be 
denied.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  

B. Muscle Aches and Swelling

The Veteran contends that he has disabilities manifested by 
muscle aches and swelling that are the result of undiagnosed 
illness relating to his service in the Persian Gulf.  During 
the December 2008 VA Gulf War Guidelines examination, the 
Veteran referred the swelling to back spasms that he stated 
had had their onset in 1991.  After examination, a diagnosis 
of history of muscle aches and swelling was made, but the 
examiner indicated that this was related to intermittent 
lumbar paraspinal muscle spasm, which as previously stated is 
not related to service.  As the Veteran's muscle aches and 
swelling have been attributed to known clinical diagnoses 
(and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), service 
connection pursuant to the provisions of 38 U.S.C.A. § 1117 
is precluded.  

C. Burning, Itching Eyes, and 
Vision Loss

The service treatment records show that the Veteran had 
complaints of itching of the eyes in July 1990, with an 
initial assessment of conjunctivitis.  A follow-up 
optometrist evaluation included an assessment of a possible 
focal lesion (stye) in the internal eyelid.  There were no 
further complaints of relating to the eyes during service.  
On examination prior to separation from service, in August 
1991, clinical evaluation of the Veteran's eyes was normal 
and his uncorrected visual acuity was 20/20, bilaterally.  

The Veteran was afforded an eye examination by VA in August 
2003.  At that time, uncorrected distant visual acuity was 
20/25 in each eye and the assessment was hyperopia.  During 
the December 2008 VA Gulf War Guidelines examination, the 
Veteran complained of itching eyes and vision loss.  The 
examiner, after review of the medical records and conducting 
a physical examination, found that the itching eyes were 
compatible with a history of hay fever and that there was no 
evidence of visual loss on this examination.  He stated that 
he could not attribute the eye clinic visits during service 
in 1990 with any of the Veteran's current complaints.  

The record shows an episode of an eye disorder, assessed as 
either conjunctivitis or a stye, in July 1990, with no 
recurrences.  On examination in 2008, he was not found to 
manifest an eye disorder, with his itching eyes considered to 
be the result of hay fever.  While he was diagnosed as having 
hyperopia in 2003, this is due to refractive error.  
Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  As such, 
service connection for hyperopia is not possible.  Beno v. 
Principi, 3 Vet. App. 439 (1992).  Even if the Veteran were to 
continue to experience itching eyes, as the symptom has been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness), service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 would be precluded.  Under 
these circumstances, the claims for service connection for 
itching eyes and visual loss must be denied.  

D. Swollen Joints

The Veteran claims service connection for swollen joints.  
Review of the record does not disclose that the Veteran has 
demonstrated a disability manifested by swollen joints either 
in service or thereafter.  The December 2008 VA Gulf War 
Guidelines examination revealed no evidence of a disability 
manifested by swollen joints and the diagnosis was that there 
was no evidence of swollen joints.  

Given the above, the Veteran cannot establish that he has 
swollen joints as a chronic manifestation of undiagnosed 
illness or other qualifying chronic disability, under the 
provisions of 38 U.S.C.A. § 1117. The Board emphasizes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability. See 38 U.S.C.A. §§ 
1110, 1131. Hence, where, as here, competent evidence does 
not establish that the Veteran has, at a minimum, chronic 
manifestations of the disability for which service connection 
is sought there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

E. Headaches and Insomnia 

The service treatment records show that the Veteran had 
complaints of headaches in August 1991.  At that time, he 
stated that these lasted all day and caused insomnia.  He was 
assessed as having tension headaches, which were noted in the 
summary of defects and diagnoses at the time of his 
separation examination in August 1991.  

The Veteran was afforded an examination by VA in September 
2003.  At that time, he reported a six or seven year history 
of headaches that occurred approximately two to three times 
per week.  Neurologic examination was unremarkable and the 
impressions were tension headaches and to rule out sinus 
headaches.  During the December 2008 VA Gulf War Guidelines 
examination, the Veteran complained of insomnia, wherein he 
awoke four or five times per night and of the onset of 
generalized head pain since 1991, when he was in service.  
The examiner noted that the Veteran snored and that a sleep 
study was recommended, but never carried out.  His head pain 
was described as sharp and severe at times.  They occurred 
twice per week, lasting all day.  He took no medications for 
this and "suffered through them."  The examiner, after 
review of the medical records and conducting a physical 
examination, found that the insomnia sounded compatible with 
sleep apnea.  A diagnosis of tension headaches was confirmed, 
but the examiner stated that it was less likely than not that 
this was related to service because the service treatment 
records did not support a finding of a chronic headache 
condition while the Veteran was in the military. 
Nevertheless, the complaints voiced by the Veteran since 
military service establish a continuity of symptomatology 
regarding his tension headaches. The Board finds that the 
claim for service connection for tension headaches is in 
equipoise as to the onset of this condition. Resolving the 
benefit of the doubt in the Veteran's favor, service 
connection for tension headaches is in order.  

As the December 2008 VA examiner explained his opinion based 
on a review of the claims file and his examination of the 
Veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that his opinion, 
that the Veteran's insomnia is not likely related to service, 
is probative of the medical nexus question. Prejean, 13 Vet. 
App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his insomnia is 
related to service. As insomnia has been attributed to known 
clinical diagnoses (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), service 
connection pursuant to the provisions of 38 U.S.C.A. § 1117 
is precluded.  Under these circumstances, the claim for 
service connection for insomnia must be denied.  

F. All Disabilities

The Board recognizes that lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). While the Veteran is competent to assert 
his symptoms, questions of medical diagnosis and causation 
are within the province of medical professionals. See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994). Further, as 
laypersons without the appropriate medical training or 
expertise, neither the Veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). The Veteran certainly is 
competent to assert that his claimed disabilities have been 
present since his period of military service. However, a 
review of service treatment records, including the report of 
the examination conducted for separation, and post service 
examination and treatment records show that the Veteran's 
recollections are simply not credible, with the exception of 
the claim for service connection for tension headaches.

For all the foregoing reasons, the claims for service 
connection for the above disabilities must be denied, 
including consideration as being due to undiagnosed illness 
or other qualifying chronic disability pursuant to 38 
U.S.C.A. § 1117.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 53-56 (1990).


ORDER

Service connection for residuals of a back and spine injury 
is denied.

Service connection for muscle aches and swelling, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for burning, itching eyes, claimed as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for vision loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for swollen joints, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for tension headaches is granted.

Service connection for insomnia, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


